OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Prior to the effective date of the Equitable Distribution Law (Domestic Relations Law § 236 [B], eff July 19, 1980), the parties entered into a separation agreement which was intended to be a complete settlement of their property rights. Such an agreement is governed by the former statutory provisions and decisional law, and equitable distribution is not available (Domestic Relations Law § 236 [B] [3]). Consequently, whether the "opting out” provisions of the Equitable Distribution Law were complied with is irrelevant.
We have not reviewed the Appellate Division’s affirmance of the Supreme Court order denying defendant’s motion to vacate the settlement. That order is nonfinal and is not brought up for review by CPLR 5501 (a) (1) on this appeal (Cohen and *807Karger, Powers of the New York Court of Appeals § 36, at 144-146; § 78, at 337-338 [rev ed]).
Chief Judge Wachtler and Judges Jasen, Kaye, Alexander and Titone concur; Judges Meyer and Simons taking no part.
Order affirmed, with costs, in a memorandum.